Exhibit 10.2

 

[g118761kui001.jpg]

 

May 19, 2016

 

STRICTLY CONFIDENTIAL

 

Cancer Genetics, Inc.

201 Route 17 North, 2nd Floor

Rutherford, New Jersey 07070

Attn: Panna Sharma, Chief Executive Officer

 

Dear Mr. Sharma:

 

This letter agreement (this “Agreement”) constitutes the agreement between
Cancer Genetics, Inc. (the “Company”) and Rodman & Renshaw, a unit of H.C.
Wainwright & Co., LLC (“Rodman”), that Rodman shall serve as the exclusive
agent, advisor or underwriter in any offering (each, an “Offering”) of
securities of the Company (“Securities”) during the Term (as defined below) of
this Agreement.  The terms of each Offering and the Securities issued in
connection therewith shall be mutually agreed upon by the Company and Rodman and
nothing herein implies that Rodman would have the power or authority to bind the
Company and nothing herein implies that the Company shall have an obligation to
issue any Securities.  It is understood that Rodman’s assistance in an Offering
will be subject to the satisfactory completion of such investigation and inquiry
into the affairs of the Company as Rodman deems appropriate under the
circumstances and to the receipt of all internal approvals of Rodman in
connection with the transaction.  The Company expressly acknowledges and agrees
that Rodman’s involvement in an Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions.  The execution of this Agreement does not
constitute a commitment by Rodman to purchase the Securities and does not ensure
a successful Offering of the Securities or the success of Rodman with respect to
securing any other financing on behalf of the Company.  Rodman may retain other
brokers, dealers, agents or underwriters on its behalf in connection with an
Offering.

 

A.                                    Compensation; Reimbursement.  At the
closing of each Offering (each, a “Closing”), the Company shall compensate
Rodman as follows:

 

1.                                      Cash Fee.  The Company shall pay to
Rodman a cash fee, or as to an underwritten Offering an underwriter discount,
equal to 7% of the aggregate gross proceeds raised in each Offering.

 

2.                                      Warrant Coverage.  The Company shall
issue to Rodman or its designees at each Closing, warrants (the “Rodman
Warrants”) to purchase that number of shares of common stock of the Company
equal to 5% of the aggregate number of shares of Common Stock placed in each
Offering (if the Securities are convertible or include a “greenshoe” or
“additional investment” option component, such shares of Common Stock underlying
such Securities or options).  If the Securities included in an Offering are
non-convertible, the Rodman Warrants shall be determined by dividing the gross
proceeds raised in such Offering divided by the then market price of the Common
Stock.  The Rodman Warrants shall have the same terms as the warrants issued to
investors in the applicable Offering.  If no warrants are issued to investors in
an Offering, the Rodman Warrants shall be in a customary form reasonably
acceptable to Rodman, have a term of 5 years and an exercise price equal to 110%
of the then market price of the Common Stock.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

 

--------------------------------------------------------------------------------


 

3.                                      Expense Allowance.  Out of the proceeds
of each Closing, the Company also agrees to pay Rodman (a) up to $10,000 for out
of pocket expenses incurred by Rodman in connection with marketing the
transaction (i.e., road show expenses, background checks, tombstones, etc.) and
(b) up to $50,000 for legal fees and expenses of Rodman (provided, however, that
such reimbursement amount in no way limits or impairs the indemnification and
contribution provisions of this Agreement).

 

4.                                      Tail Fee.  Rodman shall be entitled to
compensation under clauses (1) and (2) hereunder, calculated in the manner set
forth therein, with respect to any public or private offering or other equity or
equity-linked financing or capital-raising transaction of any kind (“Tail
Financing”) to the extent that such financing or capital is provided to the
Company by investors whom Rodman had contacted during the Term, introduced,
directly or indirectly, to the Company during Term, or who purchased securities
from the Company during the Term, if such Tail Financing is consummated at any
time within the 12-month period following the expiration or termination of this
Agreement, other than with respect to investors listed on Exhibit A hereto.

 

5.                                      Right of First Refusal.  If within the
12-month period following consummation of each Offering, the Company or any of
its subsidiaries (a) decides to make any exchange or tender offer for its own
securities or make any distributions or a spin-off or split-off, and the Company
decides to retain a financial advisor for such transaction, Rodman (or any
affiliate designated by Rodman) shall have the right to act as the Company’s
exclusive financial advisor for any such transaction; or (b) decides to finance
or refinance any indebtedness in a broadly marketed offering of debt securities
using a manager or agent, Rodman (or any affiliate designated by Rodman) shall
have the right to act as lead manager, lead placement agent or lead agent with
respect to such financing or refinancing; or (c) decides to raise funds by means
of a public offering or a private placement of equity or equity-linked
securities using an underwriter or placement agent, Rodman (or any affiliate
designated by Rodman) shall have the right to act as lead underwriter or lead
placement agent for such financing. If Rodman or one of its affiliates decides
to accept any such engagement, the agreement governing such engagement will
contain, among other things, provisions for customary fees for transactions of
similar size and nature and the provisions of this Agreement, including
indemnification, which are appropriate to such a transaction. This right of
first refusal shall not apply to a strategic transaction with a business engaged
in the Company’s industry, the principal purpose of which is not to raise
capital, or any merger transaction.

 

B.                                    Term and Termination of Engagement;
Exclusivity.  The term of Rodman’s exclusive engagement will begin on the date
hereof and end 30 days after the date hereof (the “Term”).  Notwithstanding
anything to the contrary contained herein, the Company agrees that the
provisions relating to the payment of fees, reimbursement of expenses,
indemnification and contribution, confidentiality, conflicts, independent
contractor and waiver of the right to trial by jury will survive any termination
of this Agreement.  During Rodman’s engagement hereunder: (i) the Company will
not, and will not permit its representatives to, other than in coordination with
Rodman, contact or solicit institutions, corporations or other entities or
individuals as potential cash purchasers of the Securities but this shall not
prohibit the Company from engaging in discussions with respect to potential
mergers and acquisitions or any strategic transactions and (ii) the Company will
not pursue any financing transaction which would be in lieu of an Offering.
Furthermore, the Company agrees that during Rodman’s engagement hereunder, all
inquiries, whether direct or indirect, from prospective investors (not otherwise
carved out in the prior sentence) will be referred to Rodman and will be deemed
to have been contacted by Rodman in connection with an Offering.

 

C.                                    Information; Reliance.  The Company shall
furnish, or cause to be furnished, to Rodman all information requested by Rodman
for the purpose of rendering services hereunder (all such information being the
“Information”).  In addition, the Company agrees to make available to Rodman
upon request from time to time

 

2

--------------------------------------------------------------------------------


 

the officers, directors, accountants, counsel and other advisors of the Company.
The Company recognizes and confirms that Rodman (a) will use and rely on the
Information, including any documents provided to investors in each Offering (the
“Offering Documents” which shall include any Purchase Agreements (as defined
below)), and on information available from generally recognized public sources
in performing the services contemplated by this Agreement without having
independently verified the same; (b) does not assume responsibility for the
accuracy or completeness of the Offering Documents or the Information and such
other information; and (c) will not make an appraisal of any of the assets or
liabilities of the Company.  Upon reasonable request, the Company will meet with
Rodman or its representatives to discuss all information relevant for disclosure
in the Offering Documents and will cooperate in any investigation undertaken by
Rodman thereof, including any document included or incorporated by reference
therein.  At each Offering, at the request of Rodman, the Company shall deliver
such legal letters, comfort letters and officer’s certificates, all in form and
substance satisfactory to Rodman and its counsel as is customary for such
Offering.  Rodman shall be a third party beneficiary of any representations,
warranties, covenants and closing conditions made by the Company in any Offering
Documents, including representations, warranties, covenants and closing
conditions made to any investor in an Offering.

 

D.                                    Related Agreements.  At each Offering, the
Company shall enter into the following additional agreements:

 

1.                                      Underwritten Offering.  If an Offering
is an underwritten Offering, the Company and Rodman shall enter into a customary
underwriting agreement in form and substance satisfactory to Rodman and its
counsel.

 

2.                                      Best Efforts Offering.  If an Offering
is on a best efforts basis, the sale of Securities to the investors in the
Offering will be evidenced by a purchase agreement (“Purchase Agreement”)
between the Company and such investors in a form reasonably satisfactory to the
Company and Rodman.  Prior to the signing of any Purchase Agreement, officers of
the Company with responsibility for financial affairs will be available to
answer inquiries from prospective investors.

 

3.                                      Escrow and Settlement.  In respect of
each Offering, the Company and Rodman shall enter into an escrow agreement with
a third party escrow agent, which may also be Rodman’s clearing agent, pursuant
to which Rodman’s compensation and expenses shall be paid from the gross
proceeds of the Securities sold.  If the Offering is settled in whole or in part
via delivery versus payment (“DVP”), Rodman shall arrange for its clearing agent
to provide the funds to facilitate such settlement. The Company shall bear the
cost of the escrow agent and shall reimburse Rodman for the actual out of pocket
cost up to $10,000 of such clearing agent settlement and financing, if any.

 

4.                                      FINRA Amendments.  Notwithstanding
anything herein to the contrary, in the event that Rodman determines that any of
the terms provided for hereunder shall not comply with a FINRA rule, including
but not limited to FINRA Rule 5110, then the Company shall agree to amend this
Agreement (or include such revisions in the final underwriting) in writing upon
the request of Rodman to comply with any such rules; provided that any such
amendments shall not provide for terms that are less favorable to the Company.

 

E.                                     Confidentiality.  In the event of the
consummation or public announcement of any Offering, Rodman shall have the right
to disclose its participation in such Offering, including, without limitation,
the Offering at its cost of “tombstone” advertisements in financial and other
newspapers and journals.

 

F.                                      Indemnity.

 

1.                                      In connection with the Company’s
engagement of Rodman as Offering agent, the Company hereby agrees to indemnify
and hold harmless Rodman and its affiliates, and the respective

 

3

--------------------------------------------------------------------------------


 

controlling persons, directors, officers, members, shareholders, agents and
employees of any of the foregoing (collectively the “Indemnified Persons”), from
and against any and all claims, actions, suits, proceedings (including those of
shareholders), damages, liabilities and expenses incurred by any of them
(including the reasonable fees and expenses of counsel), as incurred,
(collectively a “Claim”), that are (A) related to or arise out of (i) any
actions taken or omitted to be taken (including any untrue statements made or
any statements omitted to be made) by the Company, or (ii) any actions taken or
omitted to be taken by any Indemnified Person in connection with the Company’s
engagement of Rodman, or (B) otherwise relate to or arise out of Rodman’s
activities on the Company’s behalf under Rodman’s engagement, and the Company
shall reimburse any Indemnified Person for all expenses (including the
reasonable fees and expenses of counsel) as incurred by such Indemnified Person
in connection with investigating, preparing or defending any such claim, action,
suit or proceeding, whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party.  The Company will not,
however, be responsible for any Claim that is finally judicially determined to
have resulted from the gross negligence or willful misconduct of any person
seeking indemnification for such Claim.  The Company further agrees that no
Indemnified Person shall have any liability to the Company for or in connection
with the Company’s engagement of Rodman except for any Claim incurred by the
Company as a result of such Indemnified Person’s gross negligence or willful
misconduct.

 

2.                                      The Company further agrees that it will
not, without the prior written consent of Rodman, settle, compromise or consent
to the entry of any judgment in any pending or threatened Claim in respect of
which indemnification may be sought hereunder (whether or not any Indemnified
Person is an actual or potential party to such Claim), unless such settlement,
compromise or consent includes an unconditional, irrevocable release of each
Indemnified Person from any and all liability arising out of such Claim.

 

3.                                      Promptly upon receipt by an Indemnified
Person of notice of any complaint or the assertion or institution of any Claim
with respect to which indemnification is being sought hereunder, such
Indemnified Person shall notify the Company in writing of such complaint or of
such assertion or institution but failure to so notify the Company shall not
relieve the Company from any obligation it may have hereunder, except and only
to the extent such failure results in the forfeiture by the Company of
substantial rights and defenses.  If the Company so elects or is requested by
such Indemnified Person, the Company will assume the defense of such Claim,
including the employment of counsel reasonably satisfactory to such Indemnified
Person and the payment of the fees and expenses of such counsel. In the event,
however, that legal counsel to such Indemnified Person reasonably determines
that having common counsel would present such counsel with a conflict of
interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel.  Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof.  In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

 

4.                                      The Company agrees that if any indemnity
sought by an Indemnified Person hereunder is held by a court to be unavailable
for any reason then (whether or not Rodman is the Indemnified Person),

 

4

--------------------------------------------------------------------------------


 

the Company and Rodman shall contribute to the Claim for which such indemnity is
held unavailable in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and Rodman on the other, in connection
with Rodman’s engagement referred to above, subject to the limitation that in no
event shall the amount of Rodman’s contribution to such Claim exceed the amount
of fees actually received by Rodman from the Company pursuant to Rodman’s
engagement.  The Company hereby agrees that the relative benefits to the
Company, on the one hand, and Rodman on the other, with respect to Rodman’s
engagement shall be deemed to be in the same proportion as (a) the total value
paid or proposed to be paid or received by the Company pursuant to the
applicable Offering (whether or not consummated) for which Rodman is engaged to
render services bears to (b) the fee paid or proposed to be paid to Rodman in
connection with such engagement.

 

5.                                      The Company’s indemnity, reimbursement
and contribution obligations under this Agreement (a) shall be in addition to,
and shall in no way limit or otherwise adversely affect any rights that any
Indemnified Party may have at law or at equity and (b) shall be effective
whether or not the Company is at fault in any way.

 

G.                                    Limitation of Engagement to the Company. 
The Company acknowledges that Rodman has been retained only by the Company, that
Rodman is providing services hereunder as an independent contractor (and not in
any fiduciary or agency capacity) and that the Company’s engagement of Rodman is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Rodman or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), employees or agents.  Unless otherwise
expressly agreed in writing by Rodman, no one other than the Company is
authorized to rely upon this Agreement or any other statements or conduct of
Rodman, and no one other than the Company is intended to be a beneficiary of
this Agreement.  The Company acknowledges that any recommendation or advice,
written or oral, given by Rodman to the Company in connection with Rodman’s
engagement is intended solely for the benefit and use of the Company’s
management and directors in considering a possible Offering, and any such
recommendation or advice is not on behalf of, and shall not confer any rights or
remedies upon, any other person or be used or relied upon for any other
purpose.  Rodman shall not have the authority to make any commitment binding on
the Company.  The Company, in its sole discretion, shall have the right to
reject any investor introduced to it by Rodman.

 

H.                                   Limitation of Rodman’s Liability to the
Company.  Rodman and the Company further agree that neither Rodman nor any of
its affiliates or any of its their respective officers, directors, controlling
persons (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act), employees or agents shall have any liability to the Company,
its security holders or creditors, or any person asserting claims on behalf of
or in the right of the Company (whether direct or indirect, in contract, tort,
for an act of negligence or otherwise) for any losses, fees, damages,
liabilities, costs, expenses or equitable relief arising out of or relating to
this Agreement or the services rendered hereunder, except for losses, fees,
damages, liabilities, costs or expenses that arise out of or are based on any
action of or failure to act by Rodman and that are finally judicially determined
to have resulted solely from the gross negligence or willful misconduct of
Rodman.

 

I.                                        Governing Law.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applicable to agreements made and to be fully performed therein.  Any
disputes that arise under this Agreement, even after the termination of this
Agreement, will be heard only in the state or federal courts located in the City
of New York, State of New York.  The parties hereto expressly agree to submit
themselves to the jurisdiction of the foregoing courts in the City of New York,
State of New York. The parties hereto expressly waive any rights they may have
to contest the jurisdiction, venue or authority of any court sitting in the City
and State of New York.  The prevailing party in such litigation shall be
entitled to have and recover from the other party the costs and expenses
incurred in connection therewith, including its reasonable attorneys’

 

5

--------------------------------------------------------------------------------


 

fees.  Any rights to trial by jury with respect to any such action, proceeding
or suit are hereby waived by Rodman and the Company.

 

J.                                        Representations, Warranties and
Covenants of Placement Agent.  Rodman hereby represents and warrants to the
Company that the following representations and warranties are true and correct
as of the date of this Agreement:

 

1.                                      The Placement Agent is a member in good
standing of FINRA and is registered as a broker-dealer under the Exchange Act. 
The Placement Agent is in compliance with all applicable rules and regulations
of the SEC and FINRA, except to the extent that such noncompliance would not
have a material adverse effect on the transactions contemplated hereby.  None of
the Placement Agent or its affiliates, or any person acting on behalf of the
foregoing (other than the Company or its affiliates or any person acting on its
or their behalf, in respect of which no representation is made) has or will
engage in general advertising or general solicitation or has taken nor will it
take any action that conflicts with the conditions and requirements of, or that
would make unavailable with respect to the Offering, the exemption(s) from
registration available pursuant to Rule 506 of Regulation D or
Section 4(a)(2) of the Act, or knows of any reason why any such exemption would
be otherwise unavailable to it.

 

2.                                      Neither Placement Agent nor any
Placement Agent Related Persons (as defined below) are subject to any
Disqualification Event.  Placement Agent has exercised reasonable care to
determine whether any Placement Agent Covered Person is subject to a
Disqualification Event.  The Prospectus will contain a true and complete
description of the matters required to be disclosed with respect to Placement
Agent and Placement Agent Related Persons pursuant to the disclosure
requirements of Rule 506(e) of Regulation D, to the extent applicable. As used
herein, “Placement Agent Related Persons” means any predecessor of Placement
Agent, any affiliated company, any director, executive officer, other officer of
Placement Agent participating in the Offering, any general partner or managing
member of Placement Agent, any beneficial owner of 20% or more of Placement
Agent’s outstanding voting equity securities, calculated on the basis of voting
power, and any “promoter” (as defined in Rule 405 under the Act) connected with
Placement Agent in any capacity.  Placement Agent agrees to promptly notify the
Company in writing of (i) any Disqualification Event relating to any Placement
Agent Related Person and (ii) any event that would, with the passage of time,
become a Disqualification Event relating to any Placement Agent Related Person.

 

K.                                    Notices.  All notices hereunder will be in
writing and sent by certified mail, hand delivery, overnight delivery or fax, if
sent to Rodman, at the address set forth on the first page hereof, e-mail:
notices@rodm.com, Attention: Head of Investment Banking, and if sent to the
Company, to the address set forth on the first page hereof, fax number
                   Attention: Chief Executive Officer.  Notices sent by
certified mail shall be deemed received five days thereafter, notices sent by
hand delivery or overnight delivery shall be deemed received on the date of the
relevant written record of receipt, and notices delivered by fax shall be deemed
received as of the date and time printed thereon by the fax machine.

 

L.                                     Conflicts.  The Company acknowledges that
Rodman and its affiliates may have and may continue to have investment banking
and other relationships with parties other than the Company pursuant to which
Rodman may acquire information of interest to the Company. Rodman shall have no
obligation to disclose such information to the Company or to use such
information in connection with any contemplated transaction.

 

M.                                 Anti-Money Laundering.  To help the United
States government fight the funding of terrorism and money laundering, the
federal laws of the United States requires all financial institutions to obtain,
verify and record information that identifies each person with whom they do
business. This means we must ask you for certain identifying information,
including a government-issued identification number (e.g., a U.S. taxpayer
identification number) and such other information or documents that we consider
appropriate to verify your

 

6

--------------------------------------------------------------------------------


 

identity, such as certified articles of incorporation, a government-issued
business license, a partnership agreement or a trust instrument.

 

N.                                    Miscellaneous.  The Company represents and
warrants that it has all requisite power and authority to enter into and carry
out the terms and provisions of this Agreement and the execution, delivery and
performance of this Agreement does not breach or conflict with any agreement,
document or instrument to which it is a party or bound.  This Agreement shall
not be modified or amended except in writing signed by Rodman and the Company. 
This Agreement shall be binding upon and inure to the benefit of both Rodman and
the Company and their respective assigns, successors, and legal
representatives.  This Agreement constitutes the entire agreement of Rodman and
the Company with respect to this Offering and supersedes any prior agreements
with respect to the subject matter hereof.  If any provision of this Agreement
is determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect, and the remainder of the
Agreement shall remain in full force and effect.  This Agreement may be executed
in counterparts (including facsimile counterparts), each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

 

*********************

 

7

--------------------------------------------------------------------------------


 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

 

Very truly yours,

 

 

 

RODMAN & RENSHAW, A UNIT OF H.C. WAINWRIGHT & CO., LLC

 

 

 

By

/s/ Mark W. Viklund

 

 

Name: Mark W. Viklund

 

 

Title: Chief Executive Officer

 

Accepted and Agreed:

 

 

 

CANCER GENETICS, INC.

 

 

 

 

 

By

/s/ Edward J. Sitar

 

 

Name: Edward J. Sitar

 

 

Title: Chief Financial Officer

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVESTORS NOT COVERED BY TAIL FEE

Aspire Capital Partners

Diker Management

Grandeur Peak Global Advisors

Granite Investment Partners

Jacob Asset Management

 

9

--------------------------------------------------------------------------------